Per Curiam.

The defendants, husband and wife, are judicially separated. The dental services were rendered by plaintiff to the wife and child of defendants, subsequent to the entry of an order for temporary alimony and support. Moreover, it is conceded the wife agreed to'-personally pay plaintiff and that he knew of defendants’' separation. It is also conceded that the husband made no agreement to pay or be liable for the services rendered by plaintiff.
In the circumstances, the husband’s obligations were fixed by the support order of the court and, in the absence of a specific agreement by him to pay for the services herein, he is not liable *630therefor (Boller v. Crider, 31 N. Y. S. 2d 987 ; Gallin v. Stafford, 18 Misc 2d 786 ; Olsen v. Olsen, 197 Misc. 451)
So much of the order below herein appealed from as denied defendant. Herman Munitz’ motion for summary judgment should be reversed, with $10 costs, and the motion granted dismissing the complaint as to said Herman Munitz.
Concur—Steuer, J. P., Hofstadter and Aurelio, JJ. .
Order reversed, etc.